Exhibit 10.4
 
SPLIT-OFF AGREEMENT


SPLIT-OFF AGREEMENT, dated as of this ________ day of May 2007 (this
“Agreement”), by and among Modigene Inc., formerly known as LDG, Inc., a Nevada
corporation (“Seller”), Sandra Conklin (“Conklin”), Seamus Duerr (“Duerr”) and
Sambrick Communications, Inc. (“Sambrick”) (each of Conklin, Duerr and Sambrick
are sometimes referred to as a “Buyer” and collectively as the “Buyers”),
Liaison Design Group, LLC, a North Carolina limited liability company (“LLC”),
and Modigene Inc., a Delaware corporation (“Modigene”).
 
RECITALS:


WHEREAS, Seller is the owner of all of the issued and outstanding membership
units (“Units”) of LLC. Since the organization of Seller, Seller has conducted
all of its operations through LLC. Seller has no businesses or operations other
than those it conducts through LLC;


WHEREAS, contemporaneous with the execution of this Agreement, Seller, Modigene,
and a newly-formed wholly-owned Delaware subsidiary of Seller, Modigene
Acquisition Corp. (“Acquisition Corp.”), are entering into an Agreement and Plan
of Merger and Reorganization (the “Merger Agreement”) pursuant to which
Acquisition Corp. merged with and into Modigene with Modigene being the
surviving entity (the “Merger”), and the equity holders of Modigene received
shares of common stock in Seller in exchange for their equity interests in
Modigene;


WHEREAS, the execution and delivery of this Agreement was required by Modigene
as a condition to its execution of the Merger Agreement. The consummation of the
purchase and sale transaction contemplated by this Agreement was also a
condition to the completion of the Merger pursuant to the Merger Agreement.
Seller has represented to Modigene in the Merger Agreement that the purchase and
sale transaction contemplated by this Agreement would be consummated
simultaneously with the consummation of the Merger, and Modigene relied on such
representation in entering into the Merger Agreement;


WHEREAS, Buyers desire to purchase the Units from Seller, and to assume, as
between Seller and Buyers, all responsibilities for any debts, obligations and
liabilities of LLC, on the terms and subject to the conditions specified in this
Agreement; and


WHEREAS, Seller desires to sell and transfer the Units to the Buyers, on the
terms and subject to the conditions specified in this Agreement;


NOW, THEREFORE, in consideration of the premises and the covenants, promises,
and agreements herein set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending legally to be bound, agree as follows.
 

--------------------------------------------------------------------------------




I. PURCHASE AND SALE OF STOCK.
 
1.1 Purchased Units. Subject to the terms and conditions provided below, Seller
shall sell and transfer to Buyers and Buyers shall purchase from Seller, on the
Closing Date (as defined in Section 1.3), all the issued and outstanding Units
of LLC.
 
1.2 Purchase Price. The purchase price for the Units shall be the transfer and
delivery by Buyers to Seller of all shares of common stock of Seller that Buyers
own as set forth below (the “Purchase Price Shares”), deliverable as provided in
Section 2.2.


Conklin
13,968,253 Purchase Price Shares
Duerr
10,476,190 Purchase Price Shares
Sambrick
10,476,190 Purchase Price Shares

 
1.3 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place as soon as practicable following the execution of
this Agreement. The date on which the Closing occurs shall be referred to herein
as the Closing Date (the “Closing Date”).
 
II. CLOSING.
 
2.1 Transfer of Units. At the Closing, Seller shall deliver to Buyers
certificates or other evidence representing the Units, duly endorsed to Buyers
or as directed by Buyers, in proportion to the Buyers’ respective ownership
interest in the Purchase Price Shares, which delivery shall vest Buyers with
good and marketable title to all of the issued and outstanding Units of LLC,
free and clear of all liens and encumbrances.
 
2.2 Payment of Purchase Price. At the Closing, Buyers shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all liens and encumbrances.
 
2.3 Transfer of Records. On or before the Closing, Seller shall arrange for
transfer to LLC all existing corporate books and records in Seller’s possession
relating to LLC and its business, including but not limited to all agreements,
litigation files, real estate files, personnel files and filings with
governmental agencies; provided, however, when any such documents relate to both
Seller and LLC, only copies of such documents need be furnished. On or before
the Closing, Buyers and LLC shall transfer to Seller all existing corporate
books and records in the possession of Buyers or LLC relating to Seller,
including but not limited to all corporate minute books, stock ledgers,
certificates and corporate seals of Seller and all agreements, litigation files,
real property files, personnel files and filings with governmental agencies;
provided, however, when any such documents relate to both Seller and LLC or its
business, only copies of such documents need be furnished.
 
-2-

--------------------------------------------------------------------------------


 
III. BUYERS’ REPRESENTATIONS AND WARRANTIES. Each Buyer represents and warrants
to Seller and Modigene that:
 
3.1 Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.
 
3.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.
 
3.3 Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring an interest in LLC and the other transactions contemplated
hereby, and has no need for liquidity in this investment. Buyer has such
knowledge and experience in financial and business matters in general and with
respect to businesses of a nature similar to the business of LLC so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Units. Buyer is acquiring the
Units solely for its own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and regulations, unless such distribution or
offering is registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available. Buyer
has (i) received all the information it has deemed necessary to make an informed
investment decision with respect to the acquisition of the Units; (ii) had an
opportunity to make such investigation as it has desired pertaining to LLC and
the acquisition of an interest therein and to verify the information which is,
and has been, made available to him; and (iii) had the opportunity to ask
questions of Seller concerning LLC. Buyer acknowledges that Buyer or an
affiliate of Buyer is an officer and/or director of Seller and LLC and, as such,
has actual knowledge of the business, operations and financial affairs of LLC.
Buyer has received no public solicitation or advertisement with respect to the
offer or sale of the Units. Buyer realizes that the Units are “restricted
securities” as that term is defined in Rule 144 promulgated by the Securities
and Exchange Commission under the Securities Act, the resale of the Units is
restricted by federal and state securities laws and, accordingly, the Units must
be held indefinitely unless their resale is subsequently registered under the
Securities Act or an exemption from such registration is available for their
resale. Buyer understands that any resale of the Units by him must be registered
under the Securities Act (and any applicable state securities law) or be
effected in circumstances that, in the opinion of counsel for LLC at the time,
create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Units will bear a
legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR EXEMPTIONS FROM SUCH REGISTRATION OR
QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE SECURITIES ACT, THE
EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT AND RULE 144
THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF THESE
SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
-3-

--------------------------------------------------------------------------------


 
Buyer understands that the Units are being sold to it pursuant to the exemption
from registration contained in Section 4(1) of the Securities Act and that the
Seller is relying upon the representations made herein as one of the bases for
claiming the Section 4(1) exemption.
 
3.4 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of LLC or its business or activities, and
there are no outstanding guaranties, performance or payment bonds, letters of
credit or other contingent contractual obligations that have been undertaken by
Seller directly or indirectly in relation to LLC or its business and that may
survive the Closing.
 
3.5 Title to Purchase Price Shares. Buyer is the sole record and beneficial
owner of the Purchase Price Shares. At Closing, Buyer will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, liens, and encumbrances and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.
 
IV. SELLER’S REPRESENTATIONS AND WARRANTIES. Seller represents and warrants to
LLC and Buyers that:
 
4.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Nevada.
 
4.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute the valid and binding agreements of Seller enforceable in accordance
with their terms.
 
4.3 Title to Units. Seller is the sole record and beneficial owner of the Units.
At Closing, Seller will have good and marketable title to the Units, which Units
are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Buyers, except for restrictions on
transfer as contemplated by Section 3.3 above. The Units constitute all of the
issued and outstanding membership units of LLC.
 
-4-

--------------------------------------------------------------------------------


 
4.4 [intentionally omitted]
 
V. LLC’S REPRESENTATIONS AND WARRANTIES. LLC represents and warrants to Seller
and Buyers that:
 
5.1 Organization and Good Standing. LLC is a North Carolina limited liability
company.


5.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by LLC and all such documents
constitute the valid and binding agreements of LLC enforceable in accordance
with their terms


5.3 Representations in Merger Agreement. LLC represents and warrants that all of
the representations and warranties by Seller, insofar as they relate to LLC,
contained in the Merger Agreement are true and correct.


VI. OBLIGATIONS OF BUYERS PENDING CLOSING. Each Buyer covenants and agrees that
between the date hereof and the Closing:
 
6.1 Not Impair Performance. Buyer shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VII.
 
6.2 Assist Performance. Buyer shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the sale transaction contemplated by this Agreement.
 
VII. OBLIGATIONS OF SELLER PENDING CLOSING. Seller covenants and agrees that
between the date hereof and the Closing:
 
7.1  Business as Usual. LLC shall operate and Seller shall cause LLC to operate
in accordance with past practices and shall use commercially reasonable efforts
to preserve its goodwill and the goodwill of its employees, customers and others
having business dealings with LLC. Without limiting the generality of the
foregoing, from the date of this Agreement until the Closing Date, LLC shall
(a) make all normal and customary repairs to its equipment, assets and
facilities, (b) keep in force all insurance, (c) preserve in full force and
effect all material franchises, licenses, contracts and real property interests
and comply in all material respects with all laws and regulations, (d) collect
all accounts receivable and pay all trade creditors in the ordinary course of
business at intervals historically experienced, and (e) preserve and maintain
LLC’s assets in their current operating condition and repair, ordinary wear and
tear excepted. LLC shall not (i) amend, terminate or surrender any material
franchise, license, contract or real property interest, or (ii) sell or dispose
of any of its assets except in the ordinary course of business. Neither LLC nor
Buyers shall take or omit to take any action that results in Seller incurring
any liability or obligation prior to or in connection with the Closing.
 
-5-

--------------------------------------------------------------------------------


 
7.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyers to satisfy their obligations as provided in Article VI.
 
7.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyers’ obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyers to make and/or obtain any necessary
filings and consents. Seller shall cause LLC to comply with its obligations
under this Agreement.
 
VIII. SELLER’S CONDITIONS PRECEDENT TO CLOSING. The obligations of Seller and
LLC to close the transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of each of the following conditions
precedent (any or all of which may be waived by Seller and Modigene in writing):
 
8.1 Representations and Warranties; Performance. All representations and
warranties of Buyers and the LLC contained in this Agreement shall have been
true and correct, in all material respects, when made and shall be true and
correct, in all material respects, at and as of the Closing, with the same
effect as though such representations and warranties were made at and as of the
Closing. Buyers and LLC shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by Buyers and LLC
at or prior to the Closing.
 
8.2 Additional Documents. Buyers shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.
 
8.3 Release by LLC. At the Closing, each of the Buyers and LLC shall execute and
deliver to Seller and Modigene a general release which in substance and effect
releases Seller and Modigene from any and all liabilities and obligations that
Seller and Modigene may owe to LLC or Buyers in any capacity and from any and
all claims that LLC or Buyers may have against Seller, Modigene, or their
respective managers, members, officers, directors, stockholders, employees and
agents (other than those arising pursuant to this Agreement or any document
delivered in connection with this Agreement).
 
-6-

--------------------------------------------------------------------------------


 
IX. BUYERS’ CONDITIONS PRECEDENT TO CLOSING. The obligation of Buyers to close
the transactions contemplated by this Agreement is subject to the satisfaction
at or prior to the Closing of each of the following conditions precedent (any
and all of which may be waived by Buyers in writing):
 
9.1 Representations and Warranties; Performance. All representations and
warranties of Seller and LLC contained in this Agreement shall have been true
and correct, in all material respects, when made and shall be true and correct,
in all material respects, at and as of the Closing with the same effect as
though such representations and warranties were made at and as of the Closing.
Seller and LLC shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by them at or prior
to the Closing.
 
X. OTHER AGREEMENTS.
 
10.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.
 
10.2 Confidentiality. The parties hereto shall not make any public announcements
concerning this transaction other than in accordance with mutual agreement
reached prior to any such announcement(s) and other than as may be required by
applicable law or judicial process. If for any reason the transactions
contemplated hereby are not consummated, then Buyers shall return any
information received by Buyers from Seller or LLC, and Buyers shall cause all
confidential information obtained by Buyers concerning Seller, LLC and its
business to be treated as such.
 
10.3 Brokers’ Fees. No party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.
 
10.4 Access to Information Post-Closing; Cooperation.
 
(a) Following the Closing, Buyers and LLC shall afford to Seller and its
authorized accountants, counsel, and other designated representatives reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Buyers or LLC insofar as such access is reasonably required by
Seller. Information may be requested under this Section 10.4(a) for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records of LLC existing at the Closing Date shall be destroyed by Buyers or LLC
after Closing but prior to the expiration of any period during which such files,
books or records are required to be maintained and preserved by applicable law
without giving the Seller at least 30 days’ prior written notice, during which
time Seller shall have the right to examine and to remove and retain any such
files, books and records prior to their destruction.
 
-7-

--------------------------------------------------------------------------------


 
(b) Following the Closing, Seller shall afford to LLC and its authorized
accountants, counsel and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
LLC. Information may be requested under this Section 10.4(b) for, without
limitation, audit, accounting, claims, litigation and tax purposes as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of LLC existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving the Buyer at least 30 days prior written notice,
during which time Buyers shall have the right to examine and to remove and
retain any such files, books and records prior to their destruction.
 
(c) At all times following the Closing, Seller, Buyers and LLC shall use
reasonable efforts to make available to the other party on written request, the
current and former officers, directors, employees and agents of Seller or LLC
for any of the purposes set forth in Section 10.4(a) or (b) above or as
witnesses to the extent that such persons may reasonably be required in
connection with any legal, administrative or other proceedings in which Seller
or LLC may from time to be involved.
 
(d) The party to whom any Information or witnesses are provided under this
Section 10.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.
 
(e) Seller, Buyers, LLC and their respective employees and agents shall each
hold in strict confidence all Information concerning the other party in their
possession or furnished by the other or the other’s representative pursuant to
this Agreement with the same degree of care as such party utilizes as to such
party’s own confidential information (except to the extent that such Information
is (i) in the public domain through no fault of such party or (ii) later
lawfully acquired from any other source by such party), and each party shall not
release or disclose such Information to any other person, except such party’s
auditors, attorneys, financial advisors, bankers, other consultants and advisors
or persons with whom such party has a valid obligation to disclose such
Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.
 
(f) Seller, Buyers and LLC shall each use their best efforts to forward promptly
to the other party all notices, claims, correspondence and other materials which
are received and determined to pertain to the other party.
 
-8-

--------------------------------------------------------------------------------


 
10.5 Guarantees, Surety Bonds and Letter of Credit Obligations. In the event
that Seller is obligated for any debts, obligations or liabilities of LLC by
virtue of any outstanding guarantee, performance or surety bond or letter of
credit provided or arranged by Seller on or prior to the Closing Date, Buyers
and LLC shall use best efforts to cause to be issued replacements of such bonds,
letters of credit and guarantees and to obtain any amendments, novations,
releases and approvals necessary to release and discharge fully Seller from any
liability thereunder following the Closing. Buyers and LLC, jointly and
severally, shall be responsible for, and shall indemnify, hold harmless and
defend Seller from and against, any costs or losses incurred by Seller arising
from such bonds, letters of credits and guarantees and any liabilities arising
therefrom and shall reimburse Seller for any payments that Seller may be
required to pay pursuant to enforcement of its obligations relating to such
bonds, letters of credit and guarantees.
 
10.6 Filings and Consents. Buyers, at their risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Units. Buyers shall indemnify the Seller
Indemnified Parties (as defined in Section 12.1 below) against any Losses (as
defined in Section 12.1 below) incurred by any Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Buyers and
LLC confirm that the provisions of this Section 9.6 will not limit Seller’s
right to treat such failure as the failure of a condition precedent to Seller’s
obligation to close pursuant to Article VIII above.
 
10.7 Insurance. Buyers acknowledges that on the Closing Date, effective as of
the Closing, all insurance coverage and bonds provided by Seller for LLC, and
all certificates of insurance evidencing that LLC maintains any required
insurance by virtue of insurance provided by Seller, will terminate with respect
to any insured damages resulting from matters occurring subsequent to Closing.
 
10.8 Agreements Regarding Taxes.
 
(a) [intentionally omitted]
 
(b) [intentionally omitted]
 
(c) [intentionally omitted]
 
(d) Cooperation on Tax Matters. Buyers, Seller and LLC shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the filing of tax returns pursuant to this Section and any audit, litigation or
other proceeding with respect to taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. LLC shall (i) retain all books and records with respect to tax
matters pertinent to LLC relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) give Seller reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
Seller so requests, Buyers agree to cause LLC to allow Seller to take possession
of such books and records.
 
-9-

--------------------------------------------------------------------------------


 
10.9 ERISA. Effective as of the Closing Date, LLC shall terminate its
participation in, and withdraw from, all employee benefit plans sponsored by
Seller, and Seller and Buyers shall cooperate fully in such termination and
withdrawal. Without limitation, LLC shall be solely responsible for (i) all
liabilities under those employee benefit plans notwithstanding any status as an
employee benefit plan sponsored by Seller, and (ii) all liabilities for the
payment of vacation pay, severance benefits, and similar obligations, including,
without limitation, amounts which are accrued but unpaid as of the Closing Date
with respect thereto. Buyers and LLC acknowledge that LLC is solely responsible
for providing continuation health coverage, as required under the Consolidated
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each person, if
any, participating in an employee benefit plan subject to COBRA with respect to
such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with LLC is terminated after the Closing
Date.
 
XI. TERMINATION. This Agreement may be terminated at, or at any time prior to,
the Closing by mutual written consent of Seller, Buyers and Modigene.
 
If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.
 
XII. INDEMNIFICATION.
 
12.1 Indemnification by Buyers. Buyers and, after the Closing, LLC covenant and
agree to jointly and severally indemnify, defend, protect and hold harmless
Seller, Modigene and their respective officers, directors, employees,
stockholders, agents, representatives and affiliates (collectively, together
with Seller, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of any
Buyer set forth herein or in certificates delivered in connection herewith,
(ii) any breach or nonfulfillment of any covenant or agreement (including any
other agreement of any Buyer to indemnify Seller set forth in this Agreement) on
the part of any Buyer under this Agreement, (iii) any debt, liability or
obligation of LLC, (iv) the conduct and operations of the business of LLC
whether before or after Closing, (v) claims asserted against LLC whether before
or after Closing, or (vi) any federal or state income tax payable by Seller and
attributable to the business or operations of the LLC or the transaction
contemplated by this Agreement.
 
-10-

--------------------------------------------------------------------------------


 
12.2 Third Party Claims.
 
(a) Defense. If any claim or liability should be asserted against any of the
Seller Indemnified Parties (the “Indemnitee”) by a third party (a “Third-Party
Claim”) after the Closing for which Buyers have an indemnification obligation
under the terms of Section 12.1, then the Indemnitee shall notify Buyers and LLC
(collectively referred to as the “Indemnitor”) within 20 days after the
Third-Party Claim is asserted by a third party (said notification being referred
to as a “Claim Notice”) and give the Indemnitor a reasonable opportunity to take
part in any examination of the books and records of the Indemnitee relating to
such Third-Party Claim and to assume the defense of such Third-Party Claim and
in connection therewith and to conduct any proceedings or negotiations relating
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Claim. The expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any Third-Party
Claim shall be borne by the Indemnitor. If the Indemnitor agrees to assume the
defense of any Third-Party Claim in writing within 20 days after the Claim
Notice of such Third-Party Claim has been delivered, through counsel reasonably
satisfactory to Indemnitee, then the Indemnitor shall be entitled to control the
conduct of such defense, and any decision to settle such Third-Party Claim, and
shall be responsible for any expenses of the Indemnitee in connection with the
defense of such Third-Party Claim so long as the Indemnitor continues such
defense until the final resolution of such Third-Party Claim. The Indemnitor
shall be responsible for paying all settlements made or judgments entered with
respect to any Third-Party Claim the defense of which has been assumed by the
Indemnitor. Except as provided on subsection (b) below, both the Indemnitor and
the Indemnitee must approve any settlement of a Third Party Claim. A failure by
the Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from
any indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.
 
(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim on such
terms as it may deem appropriate. The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
12.3 Non-Third-Party Claims. Upon discovery of any claim for which Buyers have
an indemnification obligation under the terms of Section 12.1 which does not
involve a Third Party Claim, the Indemnitee shall give prompt notice to Buyers
of such claim and, in any case, shall give Buyers such notice within 30 days of
such discovery. A failure by Indemnitee to timely give the foregoing notice to
Buyers shall not excuse Buyers from any indemnification liability except to the
extent that Buyers are materially and adversely prejudiced by such failure.
 
-11-

--------------------------------------------------------------------------------


 
12.4 Survival. Except as otherwise provided in this Section 12.4, all
representations and warranties made by Buyers, LLC and Seller in connection with
this Agreement shall survive the Closing. Anything in this Agreement to the
contrary notwithstanding, the liability of all Indemnitors under this Article
XII shall terminate on the third (3rd) anniversary of the Closing Date, except
with respect to (a) liability for any item as to which, prior to the third (3rd)
anniversary of the Closing Date, any Indemnitee shall have asserted a Claim in
writing, which Claim shall identify its basis with reasonable specificity, in
which case the liability for such Claim shall continue until it shall have been
finally settled, decided or adjudicated, (b) liability of any party for Losses
for which such party has an indemnification obligation, incurred as a result of
such party’s breach of any covenant or agreement to be performed by such party
after the Closing, (c) liability of Buyers and LLC for Losses incurred by a
Seller Indemnified Party due to breaches of their representations and warranties
in Article III or Article V of this Agreement, and (d) liability of Buyers and
LLC for Losses arising out of Third-Party Claims for which Buyers and LLC have
an indemnification obligation, which liability shall survive until the statute
of limitation applicable to any third party’s right to assert a Third-Party
Claim bars assertion of such claim.
 
XIII. MISCELLANEOUS.
 
13.1 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:
 

(a)
If to Seller, addressed to:

 
Modigene Inc.
8000 Towers Crescent Drive, Suite 1300
Vienna, VA 22182
Attn: Abraham Havron, Chief Executive Officer
Facsimile: 703-288-0070


With a copy to (which shall not constitute notice hereunder):


If on or before May 31, 2007:


Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive, Suite 2700
Chicago, IL, 60606
Attn: Gretchen Trofa, Esq.
Facsimile: (312) 984-3150


-12-

--------------------------------------------------------------------------------




If after May 31, 2007:


Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison, Suite 3900
Chicago, IL 60606
Attn: Gretchen Trofa, Esq.
Facsimile: (312) 984-3150



(b)
If to Buyers or LLC, addressed to:

 
4944 Windy Hill Dr.
Raleigh, NC 27587
Attn: Sandra Conklin
Facsimile: (919) 855-9300


With a copy to (which shall not constitute notice hereunder):
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07726
Attention: Gregg E. Jaclin, Esq.
Facsimile: (732) 577-1188



(c)
If to Modigene, addressed to:

 
Modigene Inc.
8000 Towers Crescent Drive, Suite 1300
Vienna, VA 22182
Attn: Abraham Havron, Chief Executive Officer
Facsimile: 703-288-0070


With a copy to (which shall not constitute notice hereunder):


If on or before May 31, 2007:


Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
333 West Wacker Drive, Suite 2700
Chicago, IL, 60606
Attn: Gretchen Trofa, Esq.
Facsimile: (312) 984-3150


If after May 31, 2007:


Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 West Madison, Suite 3900
Chicago, IL 60606
Attn: Gretchen Trofa, Esq.
Facsimile: (312) 984-3150


or to such other address as any party hereto shall specify pursuant to this
Section 13.1 from time to time.
 
-13-

--------------------------------------------------------------------------------


 
13.2 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
13.3 Time. Time is of the essence with respect to this Agreement.
 
13.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
 
13.5 Further Acts. Seller, Buyers and LLC shall execute any and all documents
and perform such other acts which may be reasonably necessary to effectuate the
purposes of this Agreement.
 
13.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto, including Modigene. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of Modigene.
 
13.7 Assignment. No party may assign its rights or obligations hereunder, in
whole or in part, without the prior written consent of the other parties.
 
13.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts or choice of laws thereof.
 
13.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.
 
-14-

--------------------------------------------------------------------------------


 
13.10 Section Headings and Gender. The Section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter, and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.
 
13.11 Specific Performance; Remedies. Each of Seller, Buyers and LLC
acknowledges and agrees that Modigene would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Seller, Buyers and LLC
agrees that Modigene will be entitled to seek an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its terms and provisions in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, subject to Section 13.8, in addition to any other remedy
to which they may be entitled, at law or in equity. Except as expressly provided
herein, the rights, obligations and remedies created by this Agreement are
cumulative and in addition to any other rights, obligations or remedies
otherwise available at law or in equity, and nothing herein will be considered
an election of remedies.
 
13.12 Submission to Jurisdiction; Process Agent; No Jury Trial.
 
(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the State of New York, in any action arising out of
or relating to this Agreement and agrees that all claims in respect of the
action may be heard and determined in any such court. Each party to the
Agreement also agrees not to bring any action arising out of or relating to this
Agreement in any other court. Each party to the Agreement agrees that a final
judgment in any action so brought will be conclusive and may be enforced by
action on the judgment or in any other manner provided at law or in equity. Each
party to the Agreement waives any defense of inconvenient forum to the
maintenance of any action so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto.
 
(b) EACH PARTY TO THE AGREEMENT HEREBY AGREES TO WAIVE ITS RIGHTS TO JURY TRIAL
OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY DEALINGS
AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope of this
waiver is intended to be all encompassing of any and all actions that may be
filed in any court and that relate to the subject matter of the transactions,
including, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. Each party to the Agreement hereby acknowledges
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings. Each party to the Agreement further represents and warrants that it
has reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.
 
-15-

--------------------------------------------------------------------------------


 
13.13 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local, or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty, or covenant.
 
[Signature page follows this page.]
 
-16-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
day and year first above written.
 

 
SELLER:
       
MODIGENE INC.
 
   
   
  By:   

--------------------------------------------------------------------------------

Name: Peter L. Coker
 
Title:  President

 
 

 
LLC:
       
LIAISON DESIGN GROUP, LLC
 
   
   
  By:   

--------------------------------------------------------------------------------

Name: Sandra Conklin
 
Title  Managing Director

 
 

 
BUYERS:
             

--------------------------------------------------------------------------------

Sandra Conklin
 
   
   
 

--------------------------------------------------------------------------------

Seamus Duerr
     

       
SAMBRICK COMMUNICATIONS, INC.
 
   
   
 
By:
 

--------------------------------------------------------------------------------

Name: Frank Sambrick
 
Title: President

 
 

 
MODIGENE:
       
MODIGENE INC.
 
   
   
  By:   

--------------------------------------------------------------------------------

Name: Abraham Havron
 
Title:  Chief Executive Officer

 
-17-

--------------------------------------------------------------------------------


 